Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

by and among

The GEO Group, Inc.

GEO RE Holdings LLC

Correctional Services Corporation, LLC

CPT Limited Partner, LLC

CPT Operating Partnership LP

Correctional Properties Prison Finance LLC

Public Properties Development & Leasing LLC

GEO Holdings I, Inc.

GEO Acquisition II, Inc.

GEO Transport, Inc.

Cornell Companies, LLC

Cornell Corrections Management, LLC

Cornell Corrections of Alaska, Inc.

Cornell Corrections of California, Inc.

Cornell Corrections of Texas, Inc.

Cornell Corrections of Rhode Island, Inc.

Cornell Interventions, Inc.

Correctional Systems, LLC

Cornell Abraxas Group, Inc.

WBP Leasing, LLC

BII Holding Corporation

BII Holding I Corporation

Behavioral Holding Corp.

Behavioral Acquisition Corp.

BI Incorporated

MCF GP, LLC

GEO MCF LP, LLC

Municipal Corrections Finance, LP

GEO Operations, LLC

GEO Corrections Holdings, Inc.

GEO Corrections and Detention, LLC

GEO Re-entry Services, LLC

Cornell Abraxas Group OS, LLC

Cornell Companies of California OS, LLC

Cornell Companies of Texas OS, LLC

Cornell Interventions OS, LLC

CCG I, LLC

and

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

as representative of the several Initial Purchasers

Dated as of March 19, 2013



--------------------------------------------------------------------------------

Registration Rights Agreement

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 19, 2013, by and among The GEO Group, Inc., a Florida corporation
(the “Company”), the guarantors set forth in Schedule B to the Purchase
Agreement and CCG I, LLC, a subsidiary of the Company (collectively, the
“Guarantors”), and the Initial Purchasers set forth in Schedule A to the
Purchase Agreement (as defined below) (each an “Initial Purchaser” and,
collectively, the “Initial Purchasers”), each of whom has agreed to purchase the
Company’s 5 1/8% Senior Notes due 2023 (the “Notes”), fully and unconditionally
guaranteed by the Guarantors (the “Guarantees”), pursuant to the Purchase
Agreement (as defined below). The Notes and the Guarantees attached thereto are
herein collectively referred to as the “Initial Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated as of March 12,
2013 (the “Purchase Agreement”), by and among the Company, the Guarantors and
the Initial Purchasers (i) for the benefit of the Initial Purchasers and
(ii) for the benefit of the holders from time to time of the Initial Securities
(including you and each other Initial Purchaser named in the Purchase
Agreement). In order to induce the Initial Purchasers to purchase the Initial
Securities, the Company has agreed to provide the registration rights set forth
in this Agreement. The execution and delivery of this Agreement is a condition
to the obligations of the Initial Purchasers set forth in Section 5(i) of the
Purchase Agreement.

The parties hereby agree as follows:

Section 1. Definitions

As used in this Agreement, the following capitalized terms shall have the
following meanings:

Advice: As defined in Section 6(c) hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of all of the following (i) the
filing and effectiveness under the Securities Act of the Exchange Offer
Registration Statement relating to the Exchange Securities to be issued in the
Exchange Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were tendered by Holders thereof pursuant to
the Exchange Offer.

 

1



--------------------------------------------------------------------------------

Effectiveness Target Date: As defined in Section 5 hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The 5 1/8% Senior Notes due 2023, of the same series under
the Indenture as the Initial Securities, and the Guarantees attached thereto, to
be issued to Holders in exchange for Transfer Restricted Securities pursuant to
this Agreement.

FINRA: The Financial Industry Regulatory Authority, Inc.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The Indenture, dated as of March 19, 2013, among the Company, the
Guarantors and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
is amended or supplemented from time to time in accordance with the terms
thereof.

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchasers: As defined in the preamble hereto.

Initial Securities: The 5 1/8% Senior Notes due 2023, of the same series under
the Indenture as the Exchange Securities, and the Guarantees attached thereto,
for so long as such securities constitute Transfer Restricted Securities.

Interest Payment Date: As defined in the Indenture and the Securities.

Liquidated Damages: As defined in Section 5 hereof.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

2



--------------------------------------------------------------------------------

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities: The Initial Securities and the Exchange Securities.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 4 hereof.

Shelf Registration Statement: As defined in Section 4 hereof.

Subsidiaries: A subsidiary of the Company that is material to the business,
financial condition or results of operations of the Company, taken as a whole.

Transfer Restricted Security: Each Initial Security, until the earliest to occur
of (a) the date on which such Security is exchanged in the Exchange Offer and
entitled to be resold to the public by the Holder thereof without complying with
the prospectus delivery requirements of the Securities Act, (b) the date on
which such Security has been effectively registered under the Securities Act and
disposed of in accordance with a Shelf Registration Statement and (c) the date
on which such Security is distributed to the public pursuant to Rule 144 under
the Securities Act or by a Broker-Dealer pursuant to the “Plan of Distribution”
contemplated by the Exchange Offer Registration Statement (including delivery of
the Prospectus contained therein).

Trust Indenture Act: The Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa
to 77bbbb) as in effect on the date of the Indenture.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

Section 2. Securities Subject To This Agreement

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

 

3



--------------------------------------------------------------------------------

Section 3. Registered Exchange Offer

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) below have
been complied with), each of the Company and the Guarantors shall (i) cause to
be filed with the Commission as soon as practicable after the Closing Date, but
in no event later than 75 days after the Closing Date, a Registration Statement
under the Securities Act relating to the Exchange Securities and the Exchange
Offer, (ii) use its reasonable best efforts to cause such Registration Statement
to become effective at the earliest possible time, but in no event later than
180 days after the Closing Date, (iii) in connection with the foregoing, file
(A) all pre-effective amendments to such Registration Statement as may be
necessary in order to cause such Registration Statement to become effective and
(B) if applicable, a post-effective amendment to such Registration Statement
pursuant to Rule 430A under the Securities Act, (iv) cause all necessary filings
in connection with the registration and qualification of the Exchange Securities
to be made under the Blue Sky laws of such jurisdictions as are necessary to
permit Consummation of the Exchange Offer, and (v) upon the effectiveness of
such Registration Statement, commence the Exchange Offer. The Exchange Offer
Registration Statement shall be on the appropriate form permitting registration
of the Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Securities held by Broker-Dealers as
contemplated by Section 3(c) below.

(b) The Company and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 business days after
the date notice of the Exchange Offer is mailed to the Holders. The Company and
the Guarantors shall cause the Exchange Offer to comply with all applicable
federal and state securities laws. No securities other than the Exchange
Securities shall be included in the Exchange Offer Registration Statement. Each
of the Company and the Guarantors shall use its reasonable best efforts to cause
the Exchange Offer to be Consummated on the earliest practicable date after the
Exchange Offer Registration Statement has become effective, but in no event
later than 30 days after the Exchange Offer Registration Statement has become
effective (or if such 30th day is not a Business Day, the next succeeding
Business Day).

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement. Such “Plan of
Distribution” section shall also contain all other information with respect to
such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of

 

4



--------------------------------------------------------------------------------

Distribution” shall not name any such Broker-Dealer or disclose the amount of
Securities held by any such Broker-Dealer except to the extent required by the
Commission as a result of a change in policy after the date of this Agreement.

Each of the Company and the Guarantors shall use its reasonable best efforts to
keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) below to
the extent necessary to ensure that it is available for resales of Securities
acquired by Broker-Dealers for their own accounts as a result of market-making
activities or other trading activities, and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period
ending on the earlier of (i) 180 days from the date on which the Exchange Offer
Registration Statement is declared effective and (ii) the date on which a
Broker-Dealer is no longer required to deliver a prospectus in connection with
market-making or other trading activities.

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

Section 4. Shelf Registration

(a) Shelf Registration. If (i) the Company and the Guarantors are not required
to file an Exchange Offer Registration Statement or to consummate the Exchange
Offer because the Exchange Offer is not permitted by applicable law or
Commission policy (after the procedures set forth in Section 6(a) below have
been complied with), or (ii) any Holder of Transfer Restricted Securities
notifies the Company in writing prior to the 20th day following the consummation
of the Exchange Offer that (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (B) such Holder
may not resell the Exchange Securities acquired by it in the Exchange Offer to
the public without delivering a prospectus and that the Prospectus contained in
the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder, or (C) such Holder is a Broker-Dealer and holds
Initial Securities acquired directly from the Company or one of its affiliates,
then, upon such Holder’s request, the Company and the Guarantors shall:

(x) cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”) as promptly as
practicable (such date being the “Shelf Filing Deadline”), which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Securities the Holders of which shall have provided the information required
pursuant to Section 4(b) hereof; and

(y) use their reasonable best efforts to cause such Shelf Registration Statement
to be declared effective by the Commission on or before the 75th day after the
Shelf Filing Deadline (or if such 75th day is not a business day, the next
succeeding business day).

Each of the Company and the Guarantors shall use its reasonable best efforts to
keep such Shelf Registration Statement continuously effective, supplemented and
amended as required by

 

5



--------------------------------------------------------------------------------

the provisions of Sections 6(b) and (c) hereof to the extent necessary to ensure
that it is available for resales of Securities by the Holders of Transfer
Restricted Securities entitled to the benefit of this Section 4(a), and to
ensure that it conforms with the requirements of this Agreement, the Securities
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period of at least one year following the effective date of
such Shelf Registration Statement (or shorter period that will terminate when
all the Securities covered by such Shelf Registration Statement have been sold
pursuant to such Shelf Registration Statement).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 10 business days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

Section 5. Liquidated Damages

If (i) any of the Registration Statements required by this Agreement is not
filed with the Commission on or prior to the date specified for such filing in
this Agreement, (ii) any of such Registration Statements has not been declared
effective by the Commission on or prior to the date specified for such
effectiveness in this Agreement (the “Effectiveness Target Date”), (iii) the
Exchange Offer has not been Consummated within 30 business days after the
Effectiveness Target Date with respect to the Exchange Offer Registration
Statement or (iv) any Registration Statement required by this Agreement is filed
and declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded immediately by a
post-effective amendment to such Registration Statement that cures such failure
and that is itself immediately declared effective (each such event referred to
in clauses (i) through (iv), a “Registration Default”), the Company hereby
agrees to pay to each Holder of the Notes affected thereby Liquidated Damages in
an amount equal to one quarter of one percent (0.25%) per annum on principal
amounts of the Notes held by such Holder during the 90-day period immediately
following the occurrence of any Registration Default and shall increase by an
additional one quarter of one percent (0.25%) per annum on the principal amounts
of such Notes at the end of each subsequent 90-day period, but in no event shall
such increase exceed 1.00% per annum (any such interest assessed upon the
occurrence of Registration Default is referred to as “Liquidated Damages”).
Following the cure of all Registration Defaults relating to any particular
Notes, the Liquidated Damages payable with respect to the Notes as a result of
the provisions of this paragraph shall cease; provided, however, that, if after
any such reduction in interest rate, a different Registration Default occurs,
the interest rate borne by the relevant Notes shall again be increased pursuant
to the foregoing provision but shall initially be one quarter of one percent
(0.25%) per annum regardless of the rate in effect with respect to any prior
Registration Default at the time of cure of such Registration Default.

 

6



--------------------------------------------------------------------------------

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Notes at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such Notes shall have been
satisfied in full.

Section 6. Registration Procedures

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall comply with all of the provisions of
Section 6(c) below, shall use their reasonable best efforts to effect such
exchange to permit the sale of Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof, and
shall comply with all of the following provisions:

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, each of the
Company and the Guarantors hereby agrees to seek a no-action letter or other
favorable decision from the Commission allowing the Company and the Guarantors
to Consummate an Exchange Offer for such Initial Securities. Each of the Company
and the Guarantors hereby agrees to pursue the issuance of such a decision to
the Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. Each of the Company
and the Guarantors hereby agrees, however, to (A) participate in telephonic
conferences with the Commission, (B) deliver to the Commission staff an analysis
prepared by counsel to the Company setting forth the legal bases, if any, upon
which such counsel has concluded that such an Exchange Offer should be permitted
and (C) diligently pursue a favorable resolution by the Commission staff of such
submission.

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a

 

7



--------------------------------------------------------------------------------

secondary resale transaction should be covered by an effective registration
statement containing the selling security holder information required by
Item 507 or 508, as applicable, of Regulation S-K if the resales are of Exchange
Securities obtained by such Holder in exchange for Initial Securities acquired
by such Holder directly from the Company.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Company and the Guarantors shall comply with all the
provisions of Section 6(c) below and shall use their reasonable best efforts to
effect such registration to permit the sale of the Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof, and pursuant thereto each of the Company and the
Guarantors will as expeditiously as possible prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Transfer Restricted
Securities by Broker-Dealers), each of the Company and the Guarantors shall:

(i) use its reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulations thereunder,
financial statements of the Guarantors) for the period specified in Section 3 or
4 of this Agreement, as applicable; upon the occurrence of any event that would
cause any such Registration Statement or the Prospectus contained therein (A) to
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein (with respect to the Prospectus, in the light of the circumstances under
which they were made) not misleading or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
reasonable best efforts to cause such amendment to be declared effective and
such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all

 

8



--------------------------------------------------------------------------------

securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to state a material fact
required to be stated therein or necessary to make the statements therein (with
respect to the Prospectus, in the light of the circumstances under which they
were made) not misleading. If at any time the Commission shall issue any stop
order suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, each of the
Company and the Guarantors shall use its reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

(iv) furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review of such Holders and underwriter(s) in
connection with such sale, if any, for a period of at least five business days,
and the Company will not file any such Registration Statement or Prospectus or
any amendment or supplement to any such Registration Statement or Prospectus
(including all such documents incorporated by reference) to which an Initial
Purchaser of Transfer Restricted Securities covered by such Registration
Statement or the underwriter(s), if any, shall reasonably object in writing
within five business days after the receipt thereof (such objection to be deemed
timely made upon confirmation of telecopy transmission within such period). The
objection of an Initial Purchaser or underwriter, if any, shall be deemed to be
reasonable if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains a material misstatement or
omission;

 

9



--------------------------------------------------------------------------------

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Registration Statement or Prospectus, provide copies of such
document to the Initial Purchasers, each selling Holder named in any
Registration Statement, and to the underwriter(s), if any, make the Company’s
and the Guarantors’ representatives available for discussion of such document
and other customary due diligence matters, and include such information in such
document prior to the filing thereof as such selling Holders or underwriter(s),
if any, reasonably may request;

(vi) make available at reasonable times for inspection by the Initial
Purchasers, any managing underwriter participating in any disposition pursuant
to such Registration Statement and not more than one law firm or accounting firm
retained by such Initial Purchasers or any of the underwriter(s), all financial
and other records, pertinent corporate documents and properties of the Company
and each of the Guarantors and cause the officers, directors and employees of
the Company and each of the Guarantors to supply all information reasonably
requested by any such Holder, underwriter, attorney or accountant in connection
with such Registration Statement subsequent to the filing thereof and prior to
its effectiveness;

(vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(viii) cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the underwriter(s), if any;

(ix) furnish to each selling Holder and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including financial
statements and schedules, all documents incorporated by reference therein and
all exhibits (including exhibits incorporated therein by reference);

(x) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; each of the Company and the Guarantors hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

 

10



--------------------------------------------------------------------------------

(xi) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Initial Purchaser or by any Holder of Transfer Restricted
Securities or underwriter in connection with any sale or resale pursuant to any
Registration Statement contemplated by this Agreement; and whether or not an
underwriting agreement is entered into and whether or not the registration is an
Underwritten Registration, each of the Company and the Guarantors shall:

(1) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the date
of the Consummation of the Exchange Offer and, if applicable, the effectiveness
of the Shelf Registration Statement:

(A) a certificate, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
signed by the Chief Financial Officer or Chief Accounting Officer of the Company
and the Guarantors, confirming, as of the date thereof, the matters set forth in
Section 5(g) of the Purchase Agreement, and such other matters as such parties
may reasonably request;

(B) opinions, dated the date of Consummation of the Exchange Offer or the date
of effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors, covering the matters set forth in
Sections 5(c) and 5(d) of the Purchase Agreement and such other matters as such
parties may reasonably request, and in any event including a statement to the
effect that such counsel has participated in conferences with officers and other
representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors, the Initial
Purchasers’ representatives and the Initial Purchasers’ counsel in connection
with the preparation of such Registration Statement and the related Prospectus
and has considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Registration
Statement, at the time such Registration Statement or any post-effective
amendment thereto became effective, and, in the case of the Exchange Offer
Registration Statement, as of the date of Consummation, contained an untrue
statement of a material fact or omitted to state a

 

11



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein not misleading, or that the Prospectus contained in such Registration
Statement as of its date and, in the case of the opinion dated the date of
Consummation of the Exchange Offer, as of the date of Consummation, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Without limiting the foregoing, such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, notes and schedules and other financial data included in
any Registration Statement contemplated by this Agreement or the related
Prospectus; and

(C) a customary comfort letter or letters, dated as of the date of Consummation
of the Exchange Offer or the date of effectiveness of the Shelf Registration
Statement, as the case may be, from the Company’s independent accountants or any
other independent accountants that have reviewed any financial statements
included or incorporated by reference in any Registration Statement, in the
customary form and covering matters of the type customarily covered in comfort
letters by underwriters in connection with primary underwritten offerings, and
affirming the matters set forth in the comfort letters delivered pursuant to
Sections 5(a) of the Purchase Agreement, without exception;

(2) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(3) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company or the Guarantors pursuant to this clause (xi), if
any.

If at any time the representations and warranties of the Company or the
Guarantors contemplated in this clause (xi) cease to be true and correct, the
Company or the Guarantors shall so advise the Initial Purchasers and the
underwriter(s), if any, and each selling Holder promptly and, if requested by
such Persons, shall confirm such advice in writing;

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Transfer
Restricted Securities under the securities or Blue Sky laws of such
jurisdictions as the selling Holders or underwriter(s) may request and do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that neither the

 

12



--------------------------------------------------------------------------------

Company nor any of the Guarantors shall be required to register or qualify as a
foreign corporation where it is not then so qualified or to take any action that
would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xiii) shall issue, upon the request of any Holder of Initial Securities covered
by the Shelf Registration Statement, Exchange Securities, having an aggregate
principal amount equal to the aggregate principal amount of Initial Securities
surrendered to the Company by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Securities, as the case may
be; in return, the Initial Securities held by such Holder shall be surrendered
to the Company for cancellation;

(xiv) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two business days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);

(xv) use its reasonable best efforts to cause the Transfer Restricted Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;

(xvi) if any fact or event contemplated by Section 6(c)(iii)(D) above shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading;

(xvii) provide a CUSIP number for all Notes comprising Exchange Securities not
later than the effective date of the Registration Statement and provide the
Trustee under the Indenture with printed certificates for the Exchange
Securities which are in a form eligible for deposit with the Depositary Trust
Company;

(xviii) cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA, and use its
reasonable best efforts to cause such Registration Statement to become effective
and approved by such governmental agencies or authorities as may be necessary to
enable the Holders selling Transfer Restricted Securities to consummate the
disposition of such Transfer Restricted Securities;

 

13



--------------------------------------------------------------------------------

(xix) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 under the Securities Act (which need not be
audited) for the twelve-month period (A) commencing at the end of any fiscal
quarter in which Transfer Restricted Securities are sold to underwriters in a
firm or best efforts Underwritten Offering or (B) if not sold to underwriters in
such an offering, beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Registration Statement;

(xx) cause the Indenture to be qualified under the Trust Indenture Act not later
than the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its best efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner;

(xxi) cause all Transfer Restricted Securities covered by the Registration
Statement to be listed on each securities exchange on which similar securities
issued by the Company are then listed if requested by the Holders of a majority
in aggregate principal amount of Initial Securities or the managing
underwriter(s), if any; and

(xxii) if not otherwise available on the Commission’s EDGAR system, provide
promptly to each Holder upon request each document filed with the Commission
pursuant to the requirements of Section 13 and Section 15 of the Exchange Act.

Notwithstanding the foregoing, the Company may suspend the offering and sale
under a Shelf Registration Statement or the time period in which such Shelf
Registration Statement is required to be filed (the “Shelf Suspension Period”),
if the Board of Directors of the Company determines, in its reasonable business
judgment, that the continued effectiveness and use of the Shelf Registration
Statement or the filing thereof would require the disclosure of confidential
information or interfere with any financing, acquisition, reorganization or
other material transaction involving the Company or any of the Guarantors. A
Shelf Suspension Period shall commence on and include the date that the Company
gives written notice to each Holder of Transfer Restricted Securities that the
Shelf Registration Statement is no longer effective, the Prospectus included
therein is no longer usable for offers and sales of Transfer Restricted
Securities covered by such Registration Statement, or the time period in which
the Shelf Registration Statement is required to be filed has been suspended, and
continue until holders of such Transfer Restricted Securities either (i) are
advised in writing by the Company that use of the Prospectus may be resumed or
(ii) are advised in writing by the Company that the time period in which the
Shelf Registration Statement is required to be filed is no longer suspended. The
Company will not be permitted to exercise its rights under this paragraph more
than twice in any twelve-month period, and any such suspension may not exceed 45
consecutive days.

 

14



--------------------------------------------------------------------------------

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof or of any Shelf Suspension Period, such
Holder will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the applicable Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xvi) hereof, or until it is advised in writing (the “Advice”) by
the Company that the use of the Shelf Registration Statement or the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Company, each Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Transfer Restricted Securities that was current
at the time of receipt of such notice. In the event the Company shall give any
such notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) hereof or notice of any
Shelf Suspension Period to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Liquidated Damages are due pursuant
to Section 5 hereof or the amount of such Liquidated Damages, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this Section 6 shall be treated as a Registration Default for purposes of
Section 5 hereof.

Section 7. Registration Expenses

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of FINRA)), up to $10,000; (ii) all fees and expenses of compliance with federal
securities and state Blue Sky or securities laws; (iii) all expenses of printing
(including printing certificates for the Exchange Securities to be issued in the
Exchange Offer and printing of Prospectuses), messenger and delivery services
and telephone; (iv) all fees and disbursements of counsel for the Company and
the Guarantors, and, subject to Section 7(b) below, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a national securities exchange or automated
quotation system pursuant to the requirements thereof; (vi) all fees and
disbursements of independent certified public accountants of the Company and
each of the Guarantors (including the expenses of any special audit and comfort
letters required by or incident to such performance); and (vii) all fees and
expenses relating to the qualification of the Indenture under the applicable
securities laws.

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 

15



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors, jointly and
severally, will reimburse the Initial Purchasers and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Shearman & Sterling or such other counsel as may
be chosen by the Holders of a majority in principal amount of the Transfer
Restricted Securities for whose benefit such Registration Statement is being
prepared.

Section 8. Indemnification

(a) The Company and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the persons referred to in this clause (ii)
being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including without limitation and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability which the Company or any of the Guarantors may otherwise have.

(b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and their
respective directors and officers of the Company and the Guarantors who sign a
Registration Statement, and any person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such person, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder

 

16



--------------------------------------------------------------------------------

furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against the
Company, the Guarantors or their respective directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Transfer Restricted Securities, such Holder shall have the rights and duties
given the Company and the Guarantors and the Company, the Guarantors or their
respective directors or officers or such controlling person shall have the
rights and duties given to each Holder by the preceding paragraph. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the proceeds received by such Holder upon the sale of the
Securities giving rise to such indemnification obligation.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under this Section 8 except to the extent it did not otherwise learn of
such action and such failure results in the forfeiture by the indemnifying party
of substantial rights and defenses and; provided further that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under this Section 8. If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Indemnified Holders shall have the right to employ counsel to represent
jointly the Indemnified Holders and those Indemnified Holders and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought by the Indemnified Holders against the Company or any of the
Guarantors under this Section 8 if, in the reasonable judgment of the
Indemnified Holders, it is advisable for the Indemnified Holders and those
directors, officers, employees and controlling persons to be jointly represented
by separate counsel, and in that event the fees and expenses of such separate
counsel shall be paid by the Company and the Guarantors. No indemnifying party
shall (i) without the prior written consent of the indemnified parties (which
consent shall not be unreasonably withheld), settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding, or (ii) be
liable for any settlement of any such action effected without its written
consent (which consent shall not be unreasonably withheld), but if settled with
the consent of the indemnifying party or if there be a final judgment of the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.

 

17



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or Section 8(b) hereof (other than by
reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company and
the Guarantors shall be deemed to be equal to the total gross proceeds from the
Initial Placement as set forth on the cover page of the Offering Memorandum),
the amount of Liquidated Damages which did not become payable as a result of the
filing of the Registration Statement resulting in such losses, claims, damages,
liabilities, judgments actions or expenses, and such Registration Statement, or
if such allocation is not permitted by applicable law, the relative fault of the
Company and the Guarantors, on the one hand, and of the Indemnified Holder, on
the other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of the Company and the
Guarantors, on the one hand, and of the Indemnified Holder, on the other, shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any of the
Guarantors or by the Indemnified Holder and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 8(c), any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim.

The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(d) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.

 

18



--------------------------------------------------------------------------------

Section 9. Rule 144A

Unless the Company is subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, each of the Company and the Guarantors shall, for so
long as any Transfer Restricted Securities remain outstanding, make available to
any Holder or beneficial owner of Transfer Restricted Securities in connection
with any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A under the Securities Act.

Section 10. Participation In Underwritten Registrations

No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

Section 11. Selection Of Underwriters

The Holders of Transfer Restricted Securities covered by the Shelf Registration
Statement who desire to do so may sell such Transfer Restricted Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers that will administer the offering
will be selected by the Holders of a majority in aggregate principal amount of
the Transfer Restricted Securities included in such offering; provided, that
such investment bankers and managers must be reasonably satisfactory to the
Company.

Section 12. Miscellaneous

(a) Remedies. Each of the Company and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Company and the Guarantors will not,
on or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Company nor any of the Guarantors has entered into any agreement granting any
registration rights with respect to its securities to any Person. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s or any of
the Guarantors’ securities under any agreement in effect on the date hereof.

(c) Adjustments Affecting the Securities. The Company will not take any action,
or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer, unless such action or change is required by applicable law.

 

19



--------------------------------------------------------------------------------

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding any Transfer Restricted Securities held by the
Company or its affiliates). Notwithstanding the foregoing, a waiver or consent
to departure from the provisions hereof that relates exclusively to the rights
of Holders whose securities are being tendered pursuant to the Exchange Offer
and that does not affect directly or indirectly the rights of other Holders
whose securities are not being tendered pursuant to such Exchange Offer may be
given by the Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities being tendered or registered; provided that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company or any Guarantor:

 

The GEO Group, Inc. One Park Place 621 NW 53rd Street Suite 700 Boca Raton, FL
33487 Facsimile:    (561) 999-7663 Attention:    Brian Evans Facsimile:    (561)
999-7662 Attention:    Shayn March with a copy to: Akerman Senterfitt One
Southeast Third Avenue 25th Floor Miami, FL 33131-1714    

 

20



--------------------------------------------------------------------------------

Facsimile:    (305) 374-5095 Attention:    Jose Gordo Facsimile:    (305)
374-5095 Attention:    Esther L. Moreno

(iii) if to the Initial Purchasers:

 

c/o Merrill Lynch, Pierce, Fenner & Smith

        Incorporated

One Bryant Park New York, New York 10036 Facsimile:    (917) 267-7085 Attention:
   High Yield Legal Department with a copy to: Shearman & Sterling LLP 599
Lexington Avenue New York, NY 10022-6069 Facsimile:    (646) 848-7658 Attention:
   Michael Benjamin

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if faxed; and on the next business day, if
timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

21



--------------------------------------------------------------------------------

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in the City and County of New
York or the courts of the State of New York in each case located in the City and
County of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for suits, actions, or
proceedings instituted in regard to the enforcement of a judgment of any
Specified Court in a Related Proceeding, as to which such jurisdiction is
non-exclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Specified Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement together with the Purchase Agreement, the
Securities, and the Indenture is intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the registration rights granted by the Company with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

[Remainder of this Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE GEO GROUP, INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   SENIOR VP & CFO GEO RE HOLDINGS LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   SVP & TREASURER CORRECTIONAL SERVICES
CORPORATION, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE & CFO CPT LIMITED PARTNER, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE CPT OPERATING PARTNERSHIP LP BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE

 

Registration Rights Agreement



--------------------------------------------------------------------------------

CORRECTIONAL PROPERTIES PRISON FINANCE LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE PUBLIC PROPERTIES DEVELOPMENT &
LEASING LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE GEO HOLDINGS I, INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE GEO ACQUISITION II, INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE GEO TRANSPORT, INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP & TREASURER CORNELL COMPANIES, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO

 

Registration Rights Agreement



--------------------------------------------------------------------------------

CORNELL CORRECTIONS MANAGEMENT, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO CORNELL CORRECTIONS OF ALASKA,
INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP & CFO CORNELL CORRECTIONS OF CALIFORNIA, INC.
BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO CORNELL CORRECTIONS OF TEXAS,
INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP & CFO CORNELL CORRECTIONS OF RHODE ISLAND,
INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP & CFO CORNELL INTERVENTIONS, INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP & CFO

 

Registration Rights Agreement



--------------------------------------------------------------------------------

CORRECTIONAL SYSTEMS, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO CORNELL ABRAXAS GROUP, INC. BY:
 

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:  

VP & CFO

WBP LEASING, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:  

VP, FINANCE, CFO

BII HOLDING CORPORATION BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE BII HOLDING I CORPORATION BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE BEHAVIORAL HOLDING CORP. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE

 

Registration Rights Agreement



--------------------------------------------------------------------------------

BEHAVIORAL ACQUISITION CORP. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE BI INCORPORATED BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE MCF GP, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP & CFO GEO MCF LP, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO MUNICIPAL CORRECTIONS FINANCE,
LP BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE GEO OPERATIONS, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO

 

Registration Rights Agreement



--------------------------------------------------------------------------------

GEO CORRECTIONS HOLDINGS, INC. BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE GEO CORRECTIONS AND DETENTION, LLC
BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO GEO RE-ENTRY SERVICES, LLC BY:
 

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO CORNELL ABRAXAS GROUP OS, LLC
BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:  

VP, FINANCE, CFO

CORNELL COMPANIES OF CALIFORNIA OS, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO

 

Registration Rights Agreement



--------------------------------------------------------------------------------

CORNELL COMPANIES OF TEXAS OS, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP & CFO CORNELL INTERVENTIONS OS, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO CCG I, LLC BY:  

/S/ BRIAN R. EVANS

NAME:   BRIAN R. EVANS TITLE:   VP, FINANCE, CFO

 

Registration Rights Agreement



--------------------------------------------------------------------------------

 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written.

MERRILL LYNCH, PIERCE, FENNER & SMITH

     INCORPORATED

Acting on behalf of itself and

as representative of the several Initial Purchasers

By:  

MERRILL LYNCH, PIERCE, FENNER & SMITH

     INCORPORATED

By:  

/s/ John C. Cokinos

  Name: John C. Cokinos   Title: Managing Director

 

Registration Rights Agreement